Dismissed and Memorandum Opinion filed November 22, 2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00270-CV

                        TANZA ABDULLAH, Appellant
                                           V.
                   AMERICAN MACHINE CORP., Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1060777

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed March 3, 2016. On May 11, 2016,
the court reporter filed a notice that no record was taken. The clerk’s record was
filed June 22, 2016. No brief was filed.

      On September 29, 2016, this court issued an order stating that unless
appellant submitted a brief on or before October 20, 2016, the court would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                        2